It is undoubtedly true that respondent's physical condition is bad. He is suffering from high blood pressure and from an arthritic condition of the spine. For my part, however, I find no substantial evidence to the effect that his condition has become aggravated, or that, outside of the gradual hardening of his arteries, respondent, at the time of the trial below, was laboring under any greater physical disability than for some years prior thereto. *Page 90 
Before the joint board, respondent contended that his condition had become aggravated, and that he was entitled to an award on the basis of permanent partial disability. Testifying on his own behalf as to his present condition, respondent stated that it was difficult for him to stoop, and that,
"It seems to be a nervous thing, that back will hurt me across there at night when I lay down, maybe I will go to sleep for an hour, and it hurts so bad I have to get up and sit on the edge of the bed."
He testified that he was in pain all the time, but that the pain was worse when he stooped or lay down. He complained of lameness in his right leg, and that he suffered from bladder trouble.
One of his physicians who had treated him for some time testified that respondent complained of pain in his back and "inability to work." On cross-examination, this witness testified as follows:
"Q. What objective findings have you to substantiate the statement that his physical condition is worse than on March 9, 1932. A. I don't know as I can give you specific data in regard to that. Q. In your opinion, Doctor, if there is any increase in pain in the right side and back, is that due to the progress of the disease of arthritis, aggravated by the injury? A. Probably so."
Respondent is well past fifty years of age, and suffered the removal of all his teeth about eight years before the date of his last injury. His testimony concerning the reason for the removal of his teeth was rather vague and unsatisfactory. It clearly appears that, at the time of the hearing, he was suffering from high blood pressure, his own witnesses stating that this was a serious contributing factor to his disability. During the year 1922, he suffered an injury to his *Page 91 
back, as to the results of which, if any, the record is silent.
Physicians called by appellant testified from examination of respondent and of the X-ray plates, and stated that, in their opinion, the arthritis from which respondent was suffering was of long standing. The testimony of the doctors is conflicting, and in some particulars cannot be reconciled.
The burden rested upon respondent to show that, after the closing of his claim, the condition caused by his injuries had become aggravated. It is not unreasonable to suppose that, with the passing of time, respondent would suffer more and more inconvenience and pain from the arthritic condition of his spine. I am satisfied that it cannot be held that this arthritic condition was traumatic in its origin. On that point, the medical evidence is in conflict, but respondent did not prove by any preponderance of the evidence that such was the case. The injury which respondent suffered when kicked by a horse resulted in a severe, though apparently more or less temporary, injury to his kidneys and bladder. While he now claims that he is suffering from bladder trouble, it can not be held from the testimony that any inconvenience which respondent labors under from this condition has become aggravated since the closing of his claim.
Consideration of the entire record convinces me that the same does not support the conclusion reached by the trial court to the effect that respondent was entitled to further compensation. While respondent's condition is unfortunate, I find no warrant in the record for holding that the minor and almost insignificant injury upon which he bases his claim herein is responsible for his present inability to work or for any aggravation of any preexisting condition which *Page 92 
entitles him to an award for permanent partial disability.
I accordingly dissent from the conclusion reached by the majority.
TOLMAN and STEINERT, JJ., concur with BEALS, C.J.